DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sagi et al. (US 2020/0242417, hereinafter Sagi), in view of Hetherington et al. (US 2020/0302318, hereinafter Hetherington). 

As per claim 1, Sagi teaches a method, comprising: 
accessing, by a computer system, a machine learning classifier comprising a plurality of decision trees, wherein the machine learning classifier was built using transaction data for a plurality of transactions, each of the plurality of transactions having a plurality of associated feature values for a feature space comprising a plurality of features (i.e., transaction data are processed by data preparation stage that generates a merged dataset, merged dataset is processed by a feature engineering stage that creates features, the modeling dataset is processed by a machine learning model training stage, the exemplary machine learning model training stage trains one or more substantially optimized decision trees, see at least Fig. 2, Fig. 3, [0030], [0032]); 
for each of one or more candidate trees of the plurality of decision trees, the computer system evaluating candidate tree for transaction classification performance using a set of evaluation transaction data (i.e., model competition is applied and the substantially best decision tree is selected based on an F1 score, see at least [0033]); and 
based on the evaluating, the computer system identifying one or more candidate transaction classification rules (i.e., process trained model to extract one or more extracted anomaly rules, see at least [0035]).
	Sagi does not explicitly teach evaluating a plurality of branch paths.
Hetherington teaches evaluating a plurality of branch paths (i.e., generate rules based on nodes in a tree traversal path, optimize rules, see at least [0020]-[0022], [0059]-[0062])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to evaluate a plurality of branch paths as similarly taught by Hetherington because Sagi discloses decision tree including paths (see at least [0005] of Sagi), and thus determining performance of a decision tree would evaluate performance of branch paths in the decision tree as similarly taught by Hetherington.

As per claim 2, Sagi does not teach wherein for a given one of the candidate trees, evaluating a particular one of the plurality of branch paths comprises: selecting a starting node within the given candidate tree; traversing a path from the starting node to an ending node within the given candidate tree; constructing a possible candidate rule for the traversed path based on a feature value for each respective node in the traversed path; and evaluating performance of the possible candidate rule using the set of evaluation transaction data.
Hetherington teaches selecting a starting node within the given candidate tree (i.e., rule based on tree traversal path, see at least [0059]-[0062]); 
traversing a path from the starting node to an ending node within the given candidate tree (i.e., rule based on tree traversal path, see at least [0059]-[0062]); 
constructing a possible candidate rule for the traversed path based on a feature value for each respective node in the traversed path (i.e., rule based on tree traversal path, see at least [0059]-[0062]); and 
evaluating performance of the possible candidate rule using the set of evaluation transaction data (i.e., greedily optimize ruleset, improvements are empirically validated by measuring f1-score, see at least [0022], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi such that evaluating particular one of the plurality of branch paths comprises: selecting a starting node within the given candidate tree; traversing a path from the starting node to an ending node within the given candidate tree; constructing a possible candidate rule for the traversed path based on a feature value for each respective node in the traversed path; and evaluating performance of the possible candidate rule using the set of evaluation transaction data as similarly taught by Hetherington to generate optimized rulset to improve performance (see at least [0020]-[0022] of Hetherington).



As per claim 3, Sagi teaches determining whether or not to evaluate a particular one of the plurality of decision trees for possible candidate rules based on whether the particular decision tree meets one or more tree traversal suitability criteria (i.e., model competition is applied and the substantially best decision tree is selected based on an F1 score, see at least [0033]).

As per claim 4, Sagi teaches wherein the one or more tree traversal suitability criteria include at least one of precision or recall for at least a portion of the set of evaluation transaction data (i.e., model competition is applied and the substantially best decision tree is selected based on an F1 score, see at least [0033]).

As per claim 5, Sagi does not explicitly teach wherein the starting node is a root node of the given candidate tree.
Hetherington teaches starting node is a root node of the given candidate tree (i.e., classification of an example starts at root node, see at least [0037], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi such that the starting node is a root node of the given candidate tree as similarly taught by Hetherington because it is known in the art that rules from decision trees can start from the root node of the tree (see at least [0054] of Hetherington).

As per claim 6, Sagi does not explicitly teach wherein the starting node is an intermediate node of the given candidate tree.
Hetherington teaches starting node is an intermediate node of the given candidate tree i.e., rules generated based on nodes 112 and 114, see at least [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi such that the starting node is an intermediate node of the given candidate tree as similarly taught by Hetherington because it is known in the art that rules from decision trees can start from the intermediate node of the tree (see at least [0056] of Hetherington).

As per claim 8, Sagi teaches wherein the machine learning classifier comprising a plurality of decision trees is a random forest machine learning classifier (see at least [0053]).

As per claims 13 and 16, these are the system claims of claims 1 and 2. Therefore, claims 13 and 16 are rejected using the same reasons as claims 1 and 2.

As per claim 14, Sagi teaches presenting, via an interface of the system to a human user, one or more edited versions of the candidate transaction classification rules that are selectable by the human user for adoption into a fraud detection system (i.e., extracted anomaly rules are configured/modified by a user, see at least [0038]).

As per claim 17, Sagi teaches a non-transitory computer-readable medium having stored thereon instructions that are executable by a computer system to cause the computer system to perform operations comprising, comprising: 
accessing, by a computer system, a machine learning classifier comprising a plurality of decision trees, wherein the machine learning classifier was built using transaction data for a plurality of transactions, each of the plurality of transactions having a plurality of associated feature values for a feature space comprising a plurality of features (i.e., transaction data are processed by data preparation stage that generates a merged dataset, merged dataset is processed by a feature engineering stage that creates features, the modeling dataset is processed by a machine learning model training stage, the exemplary machine learning model training stage trains one or more substantially optimized decision trees, see at least Fig. 2, Fig. 3, [0030], [0032]); 
for each of one or more candidate trees of the plurality of decision trees, the computer system evaluating candidate tree for transaction classification performance using a set of evaluation transaction data (i.e., model competition is applied and the substantially best decision tree is selected based on an F1 score, see at least [0033]); and 
based on the evaluating, the computer system identifying one or more candidate transaction classification rules (i.e., process trained model to extract one or more extracted anomaly rules, see at least [0035]).
	Sagi does not explicitly teach evaluating a plurality of branch paths, automatically editing, without human intervention, at least a particular one of the or more candidate transaction classification rules for legibility by changing at least one feature value in the particular rule.
Hetherington teaches evaluating a plurality of branch paths (i.e., generate rules based on nodes in a tree traversal path, optimize rules, see at least [0020]-[0022], [0059]-[0062]); 
automatically editing, without human intervention, at least a particular one of the or more candidate transaction classification rules for legibility by changing at least one feature value in the particular rule  (i.e., optimize rules for human comprehension, rule optimizer ingests candidate rules that are not textual and/or are more or less not easily human comprehensible, and the rule optimizer then generates an optimized ruleset that has human readable text, see at least [0020], [0062], [0083])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to evaluate a plurality of branch paths as similarly taught by Hetherington because Sagi discloses decision tree including paths (see at least [0005] of Sagi), and thus determining performance of a decision tree would evaluate performance of branch paths in the decision tree as similarly taught by Hetherington.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to automatically editing, without human intervention, at least a particular one of the or more candidate transaction classification rules for legibility by changing at least one feature value in the particular rule as similarly taught by Hetherington to produce rules that are optimized for human comprehension (see at least [0083] of Hetherington).

As per claim 18, Sagi teaches presenting the particular transaction classification rule to a human user (i.e., extracted anomaly rules are configured/modified by a user, see at least [0038]).

As per claim 19, Sagi does not explicitly teach prior to the presenting, evaluating the particular rule against a set of other rules in a fraud detection system to determine whether the particular rule meets at least a threshold level of difference from each of the set of other rules.
Hetherington teaches prior to the presenting, evaluating the particular rule against a set of other rules in a fraud detection system to determine whether the particular rule meets at least a threshold level of difference from each of the set of other rules  (i.e., optimize rules, removing less significant rules such as rules that is more or less redundant to the rest of the ruleset, see at least [0020], [0062], [0083], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to prior to the presenting, evaluating the particular rule against a set of other rules in a fraud detection system to determine whether the particular rule meets at least a threshold level of difference from each of the set of other rules as similarly taught by Hetherington to simplify rules (see at least [0062], [0101] of Hetherington).
	
As per claim 20, Sagi does not explicitly teach wherein automatically editing the particular rule is performed based on one or more particular feature values in that particular not meeting one or more predetermined legibility criteria.
Hetherington teaches wherein automatically editing the particular rule is performed based on one or more particular feature values in that particular not meeting one or more predetermined legibility criteria (i.e., distilling rules down to a more or less minimal set based on human usability requirement, see at least [0020], [0062], [0083], [0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to automatically editing the particular rule is performed based on one or more particular feature values in that particular not meeting one or more predetermined legibility criteria as similarly taught by Hetherington to produce rules that are optimized for human comprehension for explainability (see at least [0083] of Hetherington).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sagi, in view of Hetherington, further in view of Duke et al. (US 2014/0282856, hereinafter Duke).

As per claim 9, Sagi does not explicitly teach automatically without human intervention, editing a particular one of the one or more candidate transaction classification rules for better legibility; performing a performance evaluation of the edited candidate transaction rule against at least a portion of the set of evaluation transaction data; and the computer system determining whether to retain the edited candidate transaction rule based on results of the performance evaluation.
Hetherington teaches automatically without human intervention, editing a particular one of the one or more candidate transaction classification rules for better legibility (i.e., optimize rules for human comprehension, see at least [0020], [0062], [0083]). 
Duke teaches performing a performance evaluation of the edited candidate transaction rule against at least a portion of the set of evaluation transaction data (i.e., the candidate classification rules are evaluated based on how well they align with a fraud cluster within the sample of historical transactions, see at least [0051]); and 
the computer system determining whether to retain the edited candidate transaction rule based on results of the performance evaluation (i.e., the modification process ceases upon the first occurring iteration during which no candidate rule aligns more closely with a fraud cluster than the candidate rule selected during the previous iteration, the last selected candidate rule is then retained as a classification rule, see at least [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to automatically without human intervention, editing a particular one of the one or more candidate transaction classification rules for better legibility as similarly taught by Hetherington to produce rules that are optimized for human comprehension (see at least [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to perform a performance evaluation of the edited candidate transaction rule against at least a portion of the set of evaluation transaction data; and the computer system determining whether to retain the edited candidate transaction rule based on results of the performance evaluation as similarly taught by Duke to edit rules based on performance (see at [0051] of Duke).

As per claim 12, Sagi does not explicitly teach iteratively editing the particular candidate transaction classification rule for better legibility but automatically ceasing when performance evaluation of the iteratively edited versions of the particular transaction classification rule degrades past a threshold.
Hetherington iteratively editing the particular candidate transaction classification rule for better legibility but automatically ceasing based on performance evaluation of the iteratively edited versions of the particular transaction classification rule (i.e., optimize rules for human comprehension, optimize ruleset by iteratively proposing adding some synthetic rules and removing some initial rules until some desirability and/or convergence condition(s) are met, see at least [0020], [0062], [0083]). 
Duke teaches iteratively editing the particular candidate transaction classification rule but automatically ceasing when performance evaluation of the iteratively edited versions of the particular transaction classification rule (i.e., iterative rule modification algorithm that incorporates local optimization based on a greedy heuristic, the modification process ceases upon the first occurring iteration during which no candidate rule aligns more closely with a fraud cluster than the candidate rule selected during the previous iteration, the last selected candidate rule is then retained as a classification rule, see at least [0050], [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to iteratively editing the particular candidate transaction classification rule for better legibility but automatically ceasing when performance evaluation of the iteratively edited versions of the particular transaction classification rule degrades past a threshold as similarly taught by Hetherington and Duek to produce rules that are optimized for human comprehension (see at least [0083]) and to edit rules based on performance (see at [0051] of Duke).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sagi, in view of Hetherington, further in view of Duke, further in view of Johnson et al. “A decision-tree-based symbolic rule induction system for text categorization” (hereinafter Johnson).

As per claim 10, Sagi does not explicitly teach  wherein editing the particular rule comprises reducing a length of a numeric feature value included in the particular rule.
Johnson teaches editing a particular rule comprises reducing a length of a numeric feature value included in the particular rule (i.e., elementary logical simplifications related to greater than or less than, see at least page 433, right column, paragraph 3, page 434, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to edit the particular rule comprises reducing a length of a numeric feature value included in the particular rule as similarly taught by Johnson to use known methods in the art to simplify rules (see at least page 433, right column, paragraph 3, page 434, right column of Johnson).

As per claim 11, Sagi does not explicitly teach wherein editing the particular rule comprises replacing a numeric value for a categorical feature included in the particular rule with a conditional value for the categorical feature.
Johnson teaches editing the particular rule comprises replacing a numeric value for a categorical feature included in the particular rule with a conditional value for the categorical feature (i.e., elementary logical simplifications related to greater than or less than, see at least page 433, right column, paragraph 3, page 434, right column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to edit the particular rule comprises replacing a numeric value for a categorical feature included in the particular rule with a conditional value for the categorical feature as similarly taught by Johnson to use known methods in the art to simplify rules (see at least page 433, right column, paragraph 3, page 434, right column of Johnson).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sagi, in view of Hetherington, further in view of Qu et al. (US 2020/0394659, hereinafter Qu).

As per claim 15, Sagi does not explicitly teach adopting, within a fraud detection system, a particular one of the identified one or more candidate transaction classification rules; and applying the adopted transaction classification rule to a plurality of real-time transactions to determine whether to approve completion of the plurality of real-time transactions.
Qu teaches adopting, within a fraud detection system, a particular one of the identified one or more candidate transaction classification rules; and applying the adopted transaction classification rule to a plurality of real-time transactions to determine whether to approve completion of the plurality of real-time transactions (i.e., sub-rule sets therefrom selected, transactions may then be analyzed in real time using the selected sub-rulesets to identify potentially fraudulent transactions, see at least [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sagi to adopt within a fraud detection system, a particular one of the identified one or more candidate transaction classification rules; and apply the adopted transaction classification rule to a plurality of real-time transactions to determine whether to approve completion of the plurality of real-time transactions as similarly taught by Qu in order to use the rules to detect fraud (see at least [0019], [0020] of Sagi, [0075] of Qu).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meron et al. (US 2018/0046939).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121